DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in figure 1B, the element number of 260b indicates incorrectly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 14, the limitation of “CMP” should be corrected into “chemical mechanical polishing (CMP)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasagawa (US 2017/0012139).
Regarding claim 1, Sasagawa discloses, in at least figure 1B and related text, a semiconductor device comprising: 
a first insulator (402, [84]); 
a second insulator (406a, [89]) over the first insulator (402, [84]); 
an oxide (406b, [115]) over the second insulator (402, [84]); 
a first conductor (416a1, [84]) and a second conductor (416a2, [84]) over the oxide (406b, [115]); 
a third insulator (406c, [84]) over the oxide (406b, [115]); 

 a fourth insulator (410, [84]) in contact with the second insulator (406a, [89]), a side surface of the oxide (406b, [115]), a side surface of the first conductor (416a1, [84]), a top surface of the first conductor (416a1, [84]), a side surface of the second conductor (416a2, [84]), a top surface of the second conductor (416a2, [84]), and a side surface of the third insulator (406c, [84]); and 
a fifth insulator (408, [84]) in contact with a top surface of the third insulator (406c, [84]) and a top surface of the third conductor (404, [84]), 
wherein a top surface of the fourth insulator (410, [84]) is in contact with the fifth insulator (408, [84]).
Regarding claim 2, Sasagawa discloses, in at least figure 1B and related text, a semiconductor device comprising: 
a first insulator (402, [84]); 
a second insulator (406a, [89]) over the first insulator (402, [84]); 
an oxide (406b, [115]) over the second insulator (402, [84]); 
a first conductor (416a1, [84]) and a second conductor (416a2, [84]) over the oxide (406b, [115]); 
a third insulator (406c, [84]) over the oxide (406b, [115]); 
a third conductor (404, [84]) positioned over the third insulator (406c, [84]) and overlapping with the oxide (406b, [115]);

a fifth insulator (408, [84]) in contact with a top surface of the third insulator (406c, [84]) and a top surface of the third conductor (404, [84]), 
wherein a top surface of the fourth insulator (410, [84]) is in contact with the fifth insulator (408, [84]),
wherein the second insulator (406a, [89]) has an opening exposing the first insulator (402, [84]), and 
wherein the fourth insulator (410, [84]) is in contact with the first insulator (402, [84]) through the opening (figure).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “the first insulator, the fourth insulator, and the fifth insulator are less likely to transmit oxygen than the second insulator and the third insulator” in combination with other elements of the base claims 1 and 3.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “each of the first insulator, the fourth insulator, and the fifth insulator is an oxide containing one or both of aluminum and hafnium” in combination with other elements of the base claims 1 and 5.
Claim 6 is allowed because the prior art of record, US 2016/0336454, neither anticipates nor render obvious the limitations of the base claims 6 that recite “depositing a second insulating film over the first insulating film; partly removing the dummy gate layer, the first insulating film, and the second insulating film by first chemical mechanical polishing (CMP) treatment until part of the dummy gate layer is exposed; removing the third insulating film and the second conductive film by second CMP treatment until part of the second insulating film is exposed to form a third insulator and a third conductor; depositing a fourth insulating film to cover the second insulating film, the third insulator, and the third conductor” in combination with other elements of the base claims 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/TONG-HO KIM/Primary Examiner, Art Unit 2811